Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered December 15, 1986, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing him to an indeterminate prison term of from lVz years to 4Vi years, unanimously affirmed.
This appeal brings up for review the denial without a hearing on the oral motions to withdraw the guilty plea, made by defendant and his counsel at sentencing. The defendant failed to provide particulars of his allegations of coercion, emotional distress and innocence. Further, contrary to defendant’s assertion, his motion to withdraw his guilty plea was not summarily denied. Both defendant and his counsel were given ample opportunity to present arguments in support of the motion. Considering the totality of the circumstances, *131including the interrogation by the court, we find that no error resulted from the absence of an evidentiary hearing (see, People v Tinsley, 35 NY2d 926, 927; People v Frederick, 45 NY2d 520, 525). Concur—Sullivan, J. P., Carro, Milonas, Ellerin and Wallach, JJ.